IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JULIAN CHRISTIAN MCINTOSH,

             Appellant,

v.                                                      Case No. 5D17-3844

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 27, 2018

3.850 Appeal from the Circuit
Court for Orange County,
Alan S. Apte, Judge.

Julian Christian McIntosh,
DeFuniak Springs, pro se.

No Appearance for Appellee.


PER CURIAM.

      Appellant, Julian Christian McIntosh, appeals the summary denial of his Florida

Rule of Criminal Procedure 3.850 post-conviction motion alleging six claims of ineffective

assistance of counsel. We reverse the portion of the order summarily denying ground

one and otherwise affirm without discussion.
       Appellant was charged with three counts: aggravated assault of Jose Barcia,

aggravated assault of Brittany DeLemos,1 and possession of a firearm by a convicted

felon. Prior to trial, the State nolle prossed the charge of aggravated assault against

Brittany DeLemos, and Appellant was acquitted in a bifurcated jury trial of aggravated

assault against Jose Barcia. He was convicted as charged, however, following a separate

trial on the count for possession of a firearm by a convicted felon.

       In ground one, Appellant alleges that his counsel was ineffective for failing to call

Brittany DeLemos at the second trial, claiming that she would have testified that he did

not possess a firearm. Although Ms. DeLemos’s proffered testimony could have been

impeached with a prior inconsistent statement, Appellant alleges that she would have

explained at trial that she lied in her 911 call because, at the time, she was “filled with

emotions” and “was desperate” to have Appellant out of her house.2 Given our record,

we conclude that Appellant is entitled to an evidentiary hearing on ground one unless the

trial court on remand is able to attach records conclusively refuting Appellant’s claim.

       AFFIRMED in part; REVERSED in part; and REMANDED.

ORFINGER, TORPY and EISNAUGLE, JJ., concur.




       1   The record indicates that Brittany DeLemos is also known as Brittany McIntosh.
       2 Appellant attached an affidavit signed by Brittany DeLemos that is consistent with
his allegations.


                                             2